*235Judgment, Supreme Court, New York County (Faviola A. Soto, J.), entered November 12, 2004, denying the petition seeking to annul respondent Police Commissioner’s denial of an application for reissuance of a carry business handgun license and dismissing this proceeding, unanimously affirmed, without costs.
The New York Police Department License Division took into consideration petitioner’s seven arrests during the sixteen years prior to his application, and evidence that he handles large sums of money in the form of checks, not cash. On this record, the determination was not arbitrary and capricious, and had a rational basis (Matter of Papaioannou v Kelly, 14 AD3d 459 [2005]).
We have reviewed petitioner’s remaining contentions and find them without merit. Concur—Buckley, P.J., Sullivan, Williams, Gonzalez and Catterson, JJ.